Exhibit 99.1 The Bancorp, Inc. Reports First Quarter 2013 Financial Results Wilmington, DE – April 24, 2013 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for the first quarter of 2013. Net income for the first quarter of 2013 increased to $7.4 million compared to $4.0 million in the first quarter of 2012, an increase of 86%. Financial Highlights · 67% increase in diluted earnings per share to $0.20 for the first quarter of 2013 versus $0.12 for the first quarter of 2012.The number of shares for diluted earnings per share increased to 37.8 million from 33.1 million in 2012. · 23% increase in total quarterly revenues to $44.5 million compared to $36.2 million in first quarter 2012. · 54% increase in quarterly non-interest income, primarily in prepaid card fees, to $18.9 million compared to $12.3 million in first quarter 2012, excluding security gains. · 8% increase in quarterly net interest income to $22.7 million compared to $20.9 million in first quarter 2012. · At March 31, 2013 our portfolio of loans and securities had grown to $2.9 billion, an increase of $692 million, or 31% over March 31, 2012. Outstanding loans increased 14% over that period. · Average deposits for the first quarter, net of terminations, grew 40% and reflected growth in all major deposit categories.After consideration of those terminations, our other deposits had grown 40% in the first quarter compared to the prior year first quarter. * Betsy Z. Cohen, Bancorp’s Chief Executive Officer, said, “For the quarter ending March 31, 2013, Bancorp experienced increased operating earnings of $17.3 million, an increase of $4.5 million or 35% from the quarter ending March 31, 2012. This growth was propelled by increases both in net interest and non-interest income.These drivers resulted in growth of 86% in net income, 67% in earnings per diluted share and an efficiency ratio of 59% (down from 66% a year ago).Our leadership position in the prepaid card industry is the primary vector of growth.However, asset growth within our targeted lending segments – Small Business Administration (SBA), security backed lines of credit and small fleet leasing – contributed disproportionately. Although total loans increased by 14%, SBA grew 179%, security backed lines of credit by 42% and small fleet leasing by 21%.Despite the growth, the Company remains well capitalized, with book value per share increasing 10%, from $8.41 at March 31, 2012 to $9.27 at March 31, 2013.” * First quarter deposits include seasonal deposits from tax refunds. Financial Results Bancorp reported net income available to common shareholders for the three months ended March 31, 2013 of $7.4 million, or diluted earnings per share of $0.20, based on 37,772,122weighted average diluted shares outstanding, compared to net income available to common shareholders of $4.0 million, or diluted earnings per share of $0.12, based on 33,107,037 weighted average diluted shares outstanding, for the three months ended March 31, 2012.Adjusted operating earnings, a non-GAAP measure, increased to $17.3 million for the three months ended March 31, 2013 compared to $12.9 million for the three months ended March 31, 2012.The following is a reconciliation of net income available to common shareholders to adjusted operating earnings, a non-GAAP measure: 1 Three months ended March 31, March 31, (in thousands) Net income available to common shareholders $ $ Income tax expense Gains on sales of investment securities ) - Losses and write-downs on other real estate owned Provision for loan and lease losses Adjusted operating earnings (1) $ $ As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes adjusted operating earnings to measure the combined impact of changes in net interest income, non-interest income and certain other expenses.Other companies may calculate adjusted operating earnings differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for net income calculated pursuant to GAAP. Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:30 AM EDT Thursday, April 25, 2013 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 866.277.1184, access code 72650408.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Thursday, May 2, 2013 by dialing 888.286.8010, access code 51978128. About Bancorp The Bancorp, Inc. is a financial holding company that operates The Bancorp Bank, an FDIC-insured commercial bank that delivers a full array of financial services both directly and through private-label affinity programs nationwide.The Bancorp Bank’s regional community bank operations serve the needs of small and mid-size businesses and their principals in the Philadelphia-Wilmington region. Forward Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 2 The Bancorp, Inc. Financial highlights (unaudited) Three months ended Year ended March 31, December 31, Condensed income statement (dollars in thousands except per share data) Net interest income $ $ $ Provision for loan and lease losses Non-interest income Gain on sales of investment securities - Other than temporary impairment of investment securities ) - ) Other non-interest income Total non-interest income Non-interest expense Losses and write downs on other real estate owned Other non-interest expense Total non-interest expense Income before income tax expense Income tax expense Net income available to common shareholders $ $ $ Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Weighted average shares - basic Weighted average shares - diluted 3 March 31, December 31, September 30, March 31, (dollars in thousands) Balance sheets Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Securities purchases under agreements to resell - - - Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Federal Home Loan Bank & Atlantic Central Bankers Bank stock Loans held for sale, at fair value - Loans, net of deferred costs and fees Allowance for loan and lease losses ) Loans, net Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ Liabilities: Deposits Demand and interest checking $ Savings and money market Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued interest payable 95 Subordinated debenture Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,333,594 and33,101,281 shares issued at March 31, 2013 and 2012, respectively Treasury stock (100,000 shares) Additional paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ 4 Average balance sheet and net interest income (dollars in thousands) Three months ended March 31, 2013 Three months ended March 31, 2012 Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned discount ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell 24 % - - % Net interest earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time 54 % 97 % Total deposits % % Repurchase agreements 14 % 27 % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis, using a 35% statutory tax rate. ** Includes loans held for sale. 5 Allowance for loan and lease losses: Three months ended Year ended March 31, March 31, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period $ $ $ Loans charged-off: Commercial Construction Lease financing - 86 87 Residential mortgage - - - Consumer 54 Total Recoveries: Commercial 35 36 Construction - 1 96 Lease financing - - 13 Residential mortgage - 83 85 Consumer 43 - - Total 78 Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ $ Net charge-offs/average loans % % % Loan portfolio: March 31, December 31, September 30, March 31, (dollars in thousands) Commercial $ Commercial mortgage (1) Construction Total commercial loans Direct lease financing Residential mortgage Consumer loans and others Unamortized loan costs and fees Total loans, net of deferred loan costs and fees $ Supplemental loan data: Construction 1-4 family $ Commercial construction, acquisition and development $ (1) At March 31, 2013 our owner-occupied loans amounted to $199 million, or 29.5% of commercial mortgages. 6 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average assets to risk-weighted assets to risk-weighted assets As of March 31, 2013 The Company % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % As of March 31, 2012 The Company % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % Three months ended Year ended March 31, December 31, December 31, Selected operating ratios: Return on average assets % Return on average equity % Net interest margin % Efficiency ratio (1) % Book value per share $ March 31, December 31, September 30, March 31, Asset quality ratios: Nonperforming loans to total loans (2) % Nonperforming assets to total assets (2) % Allowance for loan and lease losses to total loans % Nonaccrual loans $ Other real estate owned Total nonperforming assets $ Loans 90 days past due still accruing interest $ (1) As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes the efficiency ratio to measure overhead as a percentage of revenue.Other companies may calculate the efficiency ratio differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for net income calculated pursuant to GAAP. Three months ended Year ended March 31, December 31, December 31, Reconciliation of the efficiency ratio, a non-GAAP measure: Non-interest expense (a) $ Net interest income $ Non-interest income Less: Gain on sale of securities ) - ) ) Add: Other than temporary impairment 20 - 76 Adjusted net interest and non-interest income (b) $ (a) divided by (b) % (2) Nonperforming loan and asset ratios include nonaccrual loans and loans 90 days past due still accruing interest. 7
